 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDHerbstSupply Co.,Inc.andPaulWillemssen. Case20-CA-10235January 19, 1976DECISION AND ORDERBy CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSOn September 26, 1975, Administrative Law JudgeRussell L. Stevens issued the attached Decision inthisproceeding.Thereafter, theGeneral Counselfiled exceptions and a supporting brief, and Respon-dent filed a brief in answer thereto.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings,' findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.AMENDED CONCLUSION OF LAWSubstitute the following for the AdministrativeLaw Judge's Conclusion of Law 3:"3. By interrogating its employees about theirunion activity, by soliciting grievances, by telling itsemployees "they should seek employment elsewhere ifthey wanted to be represented by a union, by tellingits employees that its Fairfield facility never wouldbecome unionized, and by telling its employees thatitwould close its Fairfield facility if the facility be-came unionized, Respondent interfered with, re-strained, and coerced its employees in the exercise oftheir rights guaranteed to them by Section 7 of theAct in violation of Section 8(a)(1) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that the Respondent,Herbst Supply Co., Inc., Fairfield, California, its offi-cers, agents, successors, and assigns, shall take theaction set forth in said recommended Order as somodified:1.Substitute the following for paragraph 1(a):"(a) Interfering with, restraining, or coercing itsemployees in the exercise of rights guaranteed tothem by Section 7 of the National Labor RelationsAct, in violation of Section 8(a)(1) of said Act, byinterrogating its employees about their union activi-ty,by soliciting grievances, by telling its employeesthey should seek employment elsewhere if they wantto be represented by a union, by telling its employeesthat its Fairfield facility never will become union-ized, and by telling its employees that it will close itsFairfield facility if the facility became unionized."2.Substitute the attached notice for that of theAdministrative Law Judge.1The Administrative Law Judge erred by not permitting the GeneralCounsel to amend the complaint to include an allegation that Respondentadditionally violated Sec. 8(a)(1) of the Act by soliciting employee griev-ances at a meeting inMarch 1975At that meeting,which was called inresponse to the union activity, Supervisor Brownlee committed several un-fair labor practices including interrogations and threats that the truckswould be moved if the employees unionized. Brownlee also asked everydriver if he had any complaints or bitches, stating that he wanted to getthem out on the table at that time This statement by Brownlee, especiallywhen viewed in the context of extensive unfair labor practices,some ofwhich were committed concurrently with the solicitation of complaints,leaves no doubt that the Respondent at least nmpliedly promised action tocorrect the complaints Certainly,Respondent,by its conduct herein, can-not be considered as having rebutted this implied promise Accordingly, wegrant the General Counsel's motion to amend the complaint and we findthat Respondent violated Sec.8(a)(I) by soliciting grievances at the meetinginMarch 1975APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides had a chance togive evidence, the National Labor Relations Boardhas found that we violated the National Labor Rela-tions Act and has ordered us to post this notice. Weintend to abide by the following:The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through representa-tives of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all of these things.WE WILL NOT interfere with, restrain, or coerceour employees in the exercise of rights guaran-teed to them by Section 7 of the National LaborRelations Act, in violation of Section 8(a)(1) ofsaid Act, by interrogating our employees abouttheir union activity, by soliciting grievances, bytelling our employees they should seek employ-ment elsewhere if they want to be represented by222 NLRB No. 73 HERBST SUPPLY CO., INC.449a union, by telling our employees that our Fair-field facility never will become unionized, andby telling our employees that we will close ourFairfield facility if the facility becomes union-ized.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed to themin Section 7 of the Act.HERBSTSUPPLY CO., INC.DECISIONSTATEMENT OF THE CASERUSSELL L STEVENS, Administrative Law Judge: Thismatter was heard at Fairfield, California, on August 7,1975.1 The complaint, issued on June 24, is based on aninitial charge filed on May 13 and an amended charge filedon June 23 by Paul Willemssen, an individual. The com-plaint alleges that Herbst Supply Co., Inc., hereinafter re-ferred to as Respondent, violated Section 8(a)(1) 2 and (3)of the National Labor Relations Act, as amended, herein-after referred to as the Act.FINDINGS OF FACTleum products. At the times relevant herein, Respondentemployed five or six full-time tank truckdrivers at Fair-field,California, under the supervision of Jack Brownlee(hereinafter Brownlee).'Paul Willemssen (hereinafter Willemssen), the ChargingParty herein, was employed by Respondent approximatelymid-December 1973 and worked as a truckdriver on a reg-ular basis untilMay 9, 1975, when he was laid off byBrownlee. Willemssen was off work about the last week inApril, because of, an injury.Union activity commenced at Respondent's Fairfield fa-cility with preliminary discussion among the drivers in Sep-tember or October 1974.4 Thereafter, the drivers occasion-ally discussed the possibility of organizing the Fairfieldfacility,withWillemssen being one of the drivers most in-terested and most active in organizational efforts. In Feb-ruary a person who identified himself as a union represen-tative called Brownlee on the telephone and Brownleeadvised him to visit the facility if he wanted to talk aboutthe Union, but the visit was not made. Brownlee called ameeting for the drivers in March, at which the Union,among other things, was discussed.The complaint alleges that Brownlee illegally threatened,interrogated, and made antiunion statements to employeesand unlawfully laid off Willemssen. Respondent denies theallegations and contends Willemssen was selected for lay-off occasioned by a drop in business and because he wasan unsatisfactory employee.I . BUSINESS OF RESPONDENTRespondent, a California corporation with its principalplace of business in Las Vegas, Nevada, and with a gaso-line storage facility in Fairfield, California, is engaged inthe wholesale distribution and transportation of petroleumproducts. During the past year Respondent, in the courseand conduct of its business operations, sold and suppliedgoods valued in excess of $50,000 directly from its Fairfieldfacility to customers located outside the State of California.I find that Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDTeamsters, Chauffeurs, Warehousemen and Helpers' Lo-calUnion 490, hereinafter referred to as the Union, is alabor organization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESBackgroundRespondent engages in sale and transportation of petro-iAll dates herein are within 1975 unless stated to be otherwise2 In his brief,General Counsel moved to add an 8(a)(1) allegation to thecomplaint,based upon proof adduced at trial relative to solicitation of em-ployee grievances.That motion is denied, since there was no implied orexpress promise to act upon those grievances.UARCO,Inc, 216 NLRB No2 (1974).A. Alleged InterrogationParagraph VI(a) of the complaint alleges thatBrownleeillegally interrogated an employee in March 1975.Robert King (hereinafter referred to as King), a truck-driver for Respondent, testified that in March or the lastpart of February, Brownlee "just asked me if I'd heard anyunion talk going on," and King replied "yes".Brownlee was not asked about the King conversation,but he was asked, "what employees you talked to about theUnion?" Brownlee replied, "I just asked them if there'dbeen anything said about the Union." "Maybe somebodysaid `Yeah, there'was,' and I'd say, `Just forget it."'King testified in a credible manner, and his testimony issupported by that of Brownlee. No reason was given forBrownlee's interrogation, and it is clear that the reasoncould only be to obtain information about union activitiesof the drivers. The interrogation was not isolated, nor wasitmade in ajocular manner. Having been made against thebackground of Brownlee's dislike of the Union,5 and theother violations discussed below, the interrogation wascoercive.It is found that this allegation of the complaint is proved.3Brownlee had, and exercised, authority to hire and fire, and he directedthe work of all tank truckdnvers at Fairfield Brownlee is found to be asupervisorwithin the meaning ofthe Act.Testimonyon commencementof union activitywas vague and incon-clusiveThe date could have been as early as June or as late as December1974. That date is not determinative of any issue herein5Acknowledged by Brownlee 450DECISIONSOF NATIONALLABOR RELATIONS BOARDB. Alleged InterrogationParagraph VI(b) of the complaint alleges that, in lateMarch or early April, Brownlee illegally interrogated anemployee during a telephone conversation.The telephone conversation apparently referred to wasrelated by Willemssen as having occured in March and wasas follows:He (note: Brownlee) dust stated that he understoodthat I was talking or someone was talking and peoplehad said that I was one of the instigators that wastalking about going union and that he was going tohave a meeting, which I think was on a Monday. Thiswas on a Saturday, I believe. And that he wasn't goingto have any union in the yard, and nobody was goingto mess him up,The conversation, if credited, shows union animus onthe part of Brownlee, and includes a proscribed statement.However, the alleged conversation does not encompass aninterrogation ofWillemssen. In any event, Brownlee de-nied the statement attributed to him by Willemssen. Gen-eral Counsel argues that Willemssen, rather than Brownlee,shouldbe credited because (a) Brownlee knew ofWilliamssen's union activity, and (b) Brownlee talkedagainst the Union during the March meeting. That argu-ment is ofa non sequiturnature. Based upon observation ofthe witnesses and their presentation on the stand, Brownleeis credited.It is found that this allegation of the complaint is notproved.C. Alleged StatementParagraph VI(c) of the complaint alleges that, in lateMarch or early April, Brownlee told Willemssen in a tele-phone conversation that the Fairfield facility never wouldbecome unionized.Willemssen testified to the conversation set forth inparagraph VI(b) above.Brownlee testified he never discussed the Union withWillemssen prior to the March meeting he held with thedrivers.Brownlee acknowledged, however, that he toldWillemssen during a telephone conversation in March that"we were going to have a meeting Monday morning withall the drivers" and asked Willemssen to be there. The onlybasis upon which this issue can be resolved is that of credi-bility.The testimony of Willemssen and Brownlee differson several subjects, and the testimony of both is partiallydoubtful. However, that of Willemssen seems less crediblein that it contains evasions and inconsistencies, as dis-cussed below. Based upon observation of the two witnesseson the stand and upon their testimony on other issues,Brownlee is credited on this issue.It is found that this allegation of the complaint is notproved.D. AllegedStatementParagraph VI(d) of the complaint alleges that, in lateMarch or early April, Brownlee told employees they shouldseek employment elsewhere if they wanted to be repre-sented by a union.King testified about theMarch meeting called byBrownlee and stated:The main thing that I remember, Jack asked ev-erybody there if anybody, had any bitches. Nobodysaid anything and he said, "Well, we're not going to gounion." He said, "If you want a union job, I suggestyou go find a union job."Brownlee did not testify concerning this alleged state-ment, nor is there other testimony or evidence contra-dicting King's testimony. King is credited.It is found that the alleged statement was made, that it iscoercive, and that it was intended to discourage union ac-tivity.This allegation of the complaint is proved.E. Alleged ThreatParagraph VI(e) of the complaint alleges that, in lateMarch or early April, Brownlee threatened employees thatthey would be discharged for engaging in union activity.The testimony relied upon by the General Counsel tosupport this allegation isWillemssen's statement that, be-tween the March meeting and April 27, Brownlee com-mented to him that "he knew there was something goingon," and that the person caught doing it was "going downthe road."Willemssen testified that he talked with Brownlee aboutthe Union on about six occasions between September 1974and May 9. Jess Lujan (hereinafter Lujan), a truckdriverforRespondent, credibly testified thatWillemssen toldBrownlee during the March meeting, "I suppose you thinkI'm the instigator of all this," and Brownlee replied, "Well,a couple of people have told me so, yes." Brownlee credi-bly testified that he knew from about his time of employ-ment by Respondent in May 1974 that Willemssen wastalking about the Union. The record clearly shows, and it isfound, that Brownlee knew at all times relevant herein thatWillemssen was an active union advocate. In view of thatfact, the statement relied upon by the General Counsel ap-pears improbable. Based upon that improbability, andupon observation of the witnesses and discrepancies inWillemssen's testimony discussed below, Brownlee's denialis credited.It is found that this allegation of the complaint is notproved,F. Alleged StatementParagraph VI(f) of the complaint alleges that, in lateMarch or early April, Brownlee told employees that theFairfield facility never would become unionized.Willemssen, Jack Leeper (hereinafter Leeper), and Kingtestified that the alleged remark, or one of similar import,was made by Brownlee at the March meeting.Brownlee testified as follows:Well, I told them all, and I believe they all knew howI felt, that I don't believe in the Union. I was in theUnion once for quite a few years, and I told them my HERBSTSUPPLY CO., INC.own feeling was that I figured this job would never -gounion,but that was my own feeling. It was not theCompany's feeling. It, was my own.Respondent's defense to the charge is that Brownlee didnot make the alleged statement as one of fact and, further,that it was made as a statement of personal opinion, notbinding upon Respondent.The law is clear that a statement such as the one allegedin the complaint is violative of theAct.Muncy Corporation,211NLRB 263 (1974);Walgreen Co.,206 NLRB 124(1973);Edwin P. Omernick d/b/a American Building Com-ponents Company,203 NLRB 811 (1973).Assuming,arguendo,that Brownlee's statements weremade as his own opinion, that fact would not alter the legalconclusionunder the facts here presented. First,Brownleehad hired several of the drivers, directed the work he as-signed to all drivers at the Fairfield facility, and was the"boss" of the drivers in every sense of the word. Havingplaced Brownlee in such a strong supervisorial position,Respondent cannot be heard to deny that it is bound byBrownlee'sstatements.Brownlee testified that he toldRespondent's management prior to the March meetingthat he was going to meet with the drivers, and he alsotestified that he reported to management after the meetingon the discussions held with the drivers. Second, use of theword ".feel" by Brownlee would not dilute the threat im-plied by the rest of the statement.Solo Cup Company,208NLRB 976 (1974).It is found that this allegation of the complaint is proved.G. Alleged StatementParagraph VI(g) of the complaint alleges that, in lateMarch or early April, Brownlee told employees that Re-spondent would close its Fairfield facility if the Union wassuccessful in its organization attempts.Leeper, a truckdriver for Respondent, testified 6 thatBrownlee threatened to move the trucks to a different lo-cality if the Fairfield facility were to become unionized.Lujan testified to the same effect, and Brownlee acknowl-edged making such a statement, although Leeper andBrownlee stated that Brownlee was expressing a personalopinion at the time.Respondent's defense to this charge is similar to its de-fense in VI(f) above, in that it claims not to be bound byBrownlee's_expression of his own opinion. However, thatdefense fails here, for the same reasons it failed above. Thestatement was made by a supervisor and constituted aveiled threat. But for the element of personal opinion, thealleged statement is violative of the Act.Spartus Corpora-tion,195 NLRB 134 (1972);Solo Cup Co., supra.The ex-pression of personal opinion, under the facts herein, doesnot alter the legal consequences.Solo Cup Co., supraIt is found that this allegation of the complaint is proved.6The date referred to in this testimony is confused, but whether it was inMarch or May is irrelevant, since both dates are within the 10(b) periodr The complaint does not include this incident as an alleged violation ofthe, Act451H. Alleged InterrogationParagraph VI(h) of the complaintallegesthat,in lateMarch or early April, Brownlee illegally interrogated em-ployees.King testified that, a week or so after the March meet-ing,Brownlee asked him if anyone had spoken to himabout the Union and King replied no. Lujan testified to thesame exchange with Brownlee at about the same time.In view of Brownlee's acknowledgment of conversationswith employees about the Union, and based upon the ap-pearance and demeanor of the witnesses, King and Lujanare credited.It is found that this allegation of the complaint is proved.I.Alleged Layoff of WillemssenParagraph VII of the complaint alleges that, on or aboutMay 9, Brownlee laid off Willemssen because of the latter'sunion or concerted activities.Willemssen worked regularly on day shifts until early1975, when he was assigned to night shifts.Brownlee testi-fied that Willemssen was put on night work for three rea-sons: first,Willemssen failed to make a hauling run he wasscheduled to make to Modesto, California, in February,without notifying Brownlee or anyone else in advance; sec-ond,Willemssen consistently failed, after repeated warn-ings, to keep his truck clean; third, Willemssen'was neededon night runs to Sparks, Nevada, where he was qualified toload. Lujan, an impressive and forthright witness who iscredited, testified that he changed shifts with Willemssenafter being told to do so by Brownlee, who said the reasonswere that Willemssen did not keep his truck in proper con-dition and that Willemssen was not dependable. Lujan saidhe complained to Brownlee many times aboutWillemssennot keeping his truck (shared with Lujan) clean, and hestated that he started working days instead ofWillemssenin February, just after Willemssen missed 4 days of workfollowing failure to make the Modesto run. Lujansaid it iscommon knowledge at the yard, that failure to keep truckscleanis cause for transfer to night shifts, or for discharge.Willemssen testified that it is the duty of drivers to keeptrucks clean and that he kept his as clean as the otherdrivers did; however, he also testified Brownlee talked withhim between 4 and 10 tunes about keeping his truck clean.Willemssen acknowledged that he missed the run to Mo-desto in January or February, and thereafter did not go towork for a few days. He said Brownlee called him on thetelephone after 2 days' absence and that, thereafter, thetwo discussed the problem in Brownlee's office, at whichtimeWillemssen was reprimanded. Willemssen testified hewas changed from day to night shifts 1 day after the Marchmeeting held by Brownlee.Willemssen's version of the shift change is not credited.It is clear, and found, from the testimony and specificallyfrom Lujan's credited version of the incident, that Willems-sen was changed from day to night shifts in January orFebruary, rather than the day after the 'Marchmeeting,' 452DECISIONSOF NATIONALLABOR RELATIONS BOARDand for the reasons stated by Brownlee.Brownlee's version of Willemssen's layoff is as follows:Brownlee had concluded that a layoff was required, and hetalked in the office with Willemssen on May 9. Brownleesaid the reason for Willemssen's layoff was:,Because work was short and we were going to have tolay some drivers off and he wasn't doing his job, Ididn't feel, according to the rest of the drivers that wasthere.He wasn't keeping his truck clean, and I neverknew for sure if I could get ahold of hiiii.Brownlee said Willemssen replied, "Good" and left.Willemssen testified:He just walked into the office and said, "I'm going tohave to lay you off," and I said, "Oh." And he said,"Yeah." He said, "Things are really getting slowhere," and he said, "I'm going to have to lay someother guys off too." He said, "I'll prohably be drivingmyself once in a while."In testifying that a bona fide layoff, rather than a dis-charge for union or protected concerted activity, was in-volved, Brownlee said another driver (Ronnie Salvador)was laid off 3 or 4 days after Willemssen was laid off;neither Salvador nor Willemssen has been called back orreplaced to date; three trucks have been in operation byRespondent at all times, and Respondent presently em-ploys four drivers in addition to Brownlee, who sometimesdrives. There is nothing in the record to contradict or castdoubt upon this testimony, and it is credited.Willemssen testified that there was an informal senioritysystem in effect, whereby, "it was normal practice, if it gotslow, the lowest man in seniority would go first." Brownleetestified "there was no set way of laying them off or senior-ity. I mean if a man doesn't do his work, then he's the firstone to go." He said he once told Willemssen, "there wasn'tsuch a thing as seniority." It was not shown at the hearingthat there were layoffs prior to May 9, nor is there otherevidence or testimony relative to seniority. It is found thatRespondent has no seniority system, and Brownlee's testi-mony on this subject is credited.In explaining why Willemssen, rather than some otherdriver, was selected for layoff, Brownlee cited a number ofincidents involving Willemssen. Included were unsafe andheedless driving, speeding on the highway, refusal to keephis truck clean, being undependable (particularly the Mo-desto incident), refusal to obey orders, constant complain-ing about work hours and workdays, inability to get alongwith other drivers, putting the wrong kind of gas in a tank,and blocking speed charts. Brownlee said he either repri-manded or talked with Willemssen on many occasions con-cerning his dirty truck, weekend work, speeding, blockingspeed charts, reckless driving, refusal to do assigned jobs,and putting the wrong gas in a tank. Willemssen testifiedthat his work quality was equal to that of the other drivers,that he never received any comments to the contrary, andthat Brownlee only talked with him about his job on acouple of occasions in a routine manner. In view of thecredited, supporting testimony of Lujan, and the frequentdiscrepancies in and the unconvincing testimony of Wil-lemssen, Brownlee's testimony concerning the instances herelated is credited.However, even assuming the fact that Willemssen was anunsatisfactory employee and that Respondent had no se-nionty system, the question remains whether Willemssenwas selected for layoff because of his union or protectedactivity, or because his work was not satisfactory.Brownlee has union animus as shown by his acknow-ledgment and his violations of the Act discussed above. Hesaid he learned of Willemssen's union activity in June1974, shortly after starting to work for Respondent in May1974. He testified that, prior to the March meeting, he didnot have to ask the drivers who was behind the unionmovement since he knew who it was. It is clear, and found,that Brownlee knew at all times relevant herein that Wil-lemssen was the principal union activist in the yard. Yet, inspite of such an obvious situation, Brownlee did not graspthe clear opportunity to fire Willemssen for the latter's fail-ing to make a scheduled run to Modesto in January orFebruary 1975. Further, Brownlee had ample cause to fireWillemssen on several occasions because of his poor workhabits and refusal to carry out orders, yet he did not firehim. If Brownlee had laid Willemssen off after first learn-ing of the latter's union activity, the case possibly wouldhave been cast in a different light; but such is not this case.It is clear that Brownlee simply tolerated a poor workeruntil he was able to drop him because he no longer wasneeded'General Counsel's contention is that Brownlee thoughthe put the union matter to rest during the March meetingand that he suddenly learned on May 9 that he was inerror .9 That knowledge allegedly was acquired, "soon afterBrownlee learned of Willemssen's discussion with Leeperthe previous evening concerning the Union." Upon gainingsuch knowledge, it is contended, Brownlee promptly "laidoff"Willemssen.Apparently Willemssen did talk with Leeper the eveningofMay 8, but it is not at all clear what was said, or whathappened thereafter. Events of May 9 may create a suspi-cion unfavorable to Respondent, but two factors precludethat suspicion from rising to an inference.First, the only way in which Brownlee is alleged to havelearned of the Willemssen-Leeper conversation was fromLeeper. However, Leeper's testimony on this subject is ahodgepodge of confusion, from which it is not possible todraw dependable conclusions. Leeper said he told Brown-lee,Papin, King, and Lujan about his conversation with$The testimony concerning Brownlee's attempts (or, allegedly, the lackthereof) to give work to Willemsen after the latter 's layoff has been carefullyconsidered The testimony is conflicting and no resolution thereof is made,since it is not relevant Even if it is assumed Brownlee did not try to givework to Willemssen, and even if it is assumed,arguendo,that the latter was,in effect, fired rather than laid off (a fact not shown) the question of thereasons therefor still remains As found therein, Willemssen was laid off (orfired) because of business requirement and because of his poor work andpoor attitude, not because of his union or other protected activity.9 General Counsel argues that union activity was at a standstill betweentheMarch meeting and May 9, but the record indicates continuing uniondiscussions during that periodA sudden flareup of activity that wouldprecipitate concern on the part of Brownlee does not appear to have oc-curred HERBSTSUPPLY CO., INC.Willemssen, because Willemssen told him to.10 Momentslater, Leeper testified, "If I remember correctly, I told themsingly, and I can't remember whether Jack (note: Brown-lee)was present or not." Leeper then said he could notrecall whether he related the conversation to Brownlee. Inhis affidavit given to the Board, Leeper said he related theconversation to drivers Papin and Lujan "in front ofBrownlee." Equally confusing is Leeper's testimony aboutBrownlee's alleged statement to the effect, "Forget it;there's not going to be any union here." It is not possible toascertain from Leeper's testimony whether the statementwas made during the March meeting or during the May 9conversation, or at some other time. General Counsel ar-gues in his brief that the statement was made May 9, but, ifthat is so, it does no more than confuse the record evenmore, and it can be based upon no more than conjecture.Of further interest is the fact that Leeper's testimony isdevoid of clear recitation about the substance of the May 8conversation. It appears that Willemssen merely told Leep-er to advise the other drivers (including Brownlee) thatWillemssen "was still interested" in the Union. That hardlyseems likely to be a spur to action on Brownlee's part, sincehe had known for a year that Willemssen was the principalunion activist, and he had not already fired Willemsseneven though he had good cause to do so.Second,Willemssen testified at length about his injuryand his being off work because of it for one week in April.Willemssen contends that he advised Brownlee April 29that he was ready to go back to work and that he returnedto work about May 3, after a few days' delay in obtaininga doctor's release requested by Brownlee. Willemssen saidhe worked only a few hours between his return to work andhis layoff May 9. That may well be true, but if the Leeper-Willemssen conversation triggered precipitate action May9 by Brownlee, Willemssen's implied claim that he wasbeing punished between May 3 and May 9 for union activi-ty is inconsistent with his own case. If the union front wasquiet after the March meeting, as argued by General Coun-sel, then the most logical explanation for Willemssen'sshortage of work from May 3 to May 9 is that given byBrownlee-work was down and Willemssen was not need-ed. Such a state of affairs makes it appear that the unionmatter really wasn't -of great concern to Brownlee, and helaid off Willemssen May 9 and Salvador 3 or 4 days later.In view of the foregoing, it is clear that the GeneralCounsel has not sustained the burden of proving the al-leged violations.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCERespondent's activities set forth in section III, above,occurring in connection with the operations of Respondentdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.10No reason for Willemssen to ask Leeperto relate the conversation toBrownlee (a most unlikely request) appearsV. THE REMEDY453Having found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) of the Act, Ishall recommend that it be ordered to cease and desisttherefrom and to, take certain affirmative action designedto effectuate the policies of the Act.Upon the basis of the foregoing findings of fact andupon the entire record," I hereby make the following:CONCLUSIONS OF LAW1.Herbst Supply Co., Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.Teamsters, Chauffeurs, Warehousemen and Helpers'Local Union 490 is a labor organization within the mean-ing of Section 2(5) of the Act.3.By interrogating its employees about their union ac-tivity,by telling its employees they should seek employ-ment elsewhere if they wanted to be represented by aunion, by telling its employees that its Fairfield facilitynever would become unionized, and by telling its employ-ees that it would close its Fairfield facility if the facilitybecame unionized, Respondent interfered with, restrained,and coerced its employees in the exercise of their rightsguaranteed to them by Section 7 of the Act in violation ofSection 8(a)(1) of the Act.4.Respondent did not, through alleged conduct, violateSection 8(a)(1) of the Act by conduct alleged in paragraphsVI(b), (c), and (e), nor did Respondent violate Section8(a)(3) and (1) of the Act by discharging Paul Willemssenbecause of his union or concerted activities, as alleged inparagraph VII of the complaint.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDER 12Respondent Herbst Supply Co., Inc., Fairfield, Califor-nia, its officers, agents, successors and assigns, shall:1.Cease and desist from:(a) Interfering with, restraining, or coercing its employ-ees in the exercise of rights guaranteed to them by Section7 of the National Labor Relations Act in violation of Sec-tion 8(a)(1) of said Act, by interrogating its employeesabout their union activity, by telling its employees theyshould seek employment elsewhere if they wanted to berepresented by a union, by telling its employees that itsFairfield facility never would become unionized, and by"General Counsel's motion to correct transcript, made in his brief, isuno2pposed and hereby is grantedIn the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes 454DECISIONSOF NATIONALLABOR RELATIONS BOARDtelling its employees that it would close its Fairfield facilityif the facility became unionized.(b) In any like or related manner interfering with, re-straining,or coercing its employees in exercise of the rightsguaranteed to them in Section 7 of the Act.2.Take the following affirmative action-which,I find,will effectuate the policies of the Act:(a)Post at its Fairfield, California,place of businesscopies of the attached notice marked,"Appendix."13Cop-13 In the event the Board'sOrder is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "ies of said notice, on forms provided by the Regional Di-rector for Region 20,after being duly signed by a represen-tative of Respondent,shall be posted by Respondent im-mediately upon receipt thereof,and be maintained by it for60 consecutive days thereafter,in conspicuous places, in-cluding all places where notices to employees customarilyare posted.Reasonable steps shall be taken by Respondentto insure that said notices are not altered,defaced,or cov-ered by any other material.(b)Notify the Regional Director for Region 20, in writ-ing, within 20 days from the -date of this Order,what stepsRespondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that paragraphs VI(b), (c),(e), and VII of the complaint be dismissed in their entirety.